Exhibit 32 AMANASU TECHNO HOLDINGS CORPORATION Certification of President and Principal Financial Officer Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of the registrant certifies, to the best of his knowledge, that the registrant's Annual Report on Form 10-K for the period ended December 31, 2015 (the "Form 10-K") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in the Form 10-K, fairly presents, in all material respects, the financial condition and results of operations of the registrant. Dated: March 31, 2016 By: /s/ Atsushi Maki Atsushi Maki Chairman, Chief Executive Officer, & Chief Financial Officer
